Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daniel Johnson Willis appeals the district court’s orders denying his motion for leave to file several civil actions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Willis v. Town of Trenton, NC, Nos. 4:16-mc-00001-H; 4:16-mc-00002-H; 4:16-mc-00004-H; 4:16-mc-00005-H; 4:16-mc-00006-H; 4:15-mc-00007-H; 4:15-mc-00005-H, 2016 WL 8814688 (E.D.N.C. Dec. 7, 2016). We grant leave to proceed in forma pauperis. We deny Willis’s petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED